Citation Nr: 0517081	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  00-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel








INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1965, and from April 1965 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, that denied the veteran's claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran, in a statement received at 
the RO in June 2004, indicated that he would be receiving 
treatment later that month from the VA for his PTSD, and 
requested that these records be associated with his claims 
file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As these records could contain information 
pertinent to the veteran's claim, including information 
pertaining to the veteran's stressors, the Board is of the 
opinion that these records should be obtained and associated 
with the veteran's claims folder.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should contact the Wilmington 
VAMC and request that they provide all 
relevant treatment records pertaining to 
the veteran, dated from May 2003 to the 
present, to include any report concerning 
treatment for PTSD in June 2004.  

2.  Following any additional development 
deemed appropriate by the RO, RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the veteran 
should be furnished a supplemental 
statement of the case, and provided an 
opportunity to respond.  The case should 
then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




